Citation Nr: 0502370	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

The propriety of the reduction of the evaluation of 
tendonitis of the right shoulder with degenerative joint 
disease from 30 to 10 percent from May 1, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Detroit, Michigan.  In that rating decision, the RO reduced 
the evaluation of the veteran's tendonitis of the right 
shoulder with degenerative joint disease from 30 to 10 
percent from May 1, 2002.  In a December 2000 rating decision 
sent to the veteran and his representative in January 2001, 
the RO provided notice of its proposal to reduce the rating.


FINDINGS OF FACT

1.  All evidence needed for an equitable disposition of the 
issue on appeal has been secured.  

2.  In June 1999, before the veteran underwent surgery on his 
right shoulder in February 2000, the service-connected right 
shoulder disability was manifested by range of motion testing 
on VA examination reflecting flexion from 0 to 30 degrees 
with pain; abduction from 0 to 70 degrees with much pain at 
70 degrees; obvious gestures of pain caused by motion of the 
shoulder in all planes; and obvious weakness in the muscle 
joint of the shoulder.

3.  In February 2000, the RO granted an increased rating from 
noncompensable to 30 percent disabling for service-connected 
right shoulder tendonitis with degenerative joint disease; 
the veteran did not appeal this rating.

4.  The veteran underwent arthroscopic surgery, specifically, 
decompression of the right shoulder and resection of the 
distal clavicle, at a private facility in February 2000.

5.  Subsequent to the February 2000 surgery, the 
service-connected right shoulder disability in February and 
March 2000 was manifested by excellent motion of the right 
shoulder with no significant discomfort with resisted 
abduction; the private doctor who performed the surgery had 
no problem with the veteran going back to work prior to a 
mid-April follow-up appointment if the veteran felt up to it.

6.  During a course of physical therapy with VA from March to 
May 2000, the service-connected right shoulder disability was 
manifested in March 2000 by active range of flexion to 108 
degrees and active range of abduction to 94 degrees; in April 
2000 by flexion to 140 degrees, abduction to 94 degrees, 
reports of no pain, just soreness and stiffness; in May 2000 
by flexion to 140 degrees, abduction to 117 degrees, and 
reports of "doing great", having no pain, and having played 
18 holes of golf for the first time in two years with only a 
little stiffness in both shoulders.

7.  In October 2000, the right shoulder disability was 
manifested by range of flexion ("anterior extension") up to 
162 degrees with complaints of slight pain in the right 
shoulder girdle beyond that point; and limited abduction to 
142 degrees.

8.  In November 2000, the right shoulder disability was 
manifested by complaints of more pain and decreased range of 
motion since having completed physical therapy in May and 
abduction of the right shoulder to 120 degrees with pain at 
that point.

9.  In a December 2000 rating decision issued on January 4, 
2001, the RO proposed to reduce the evaluation of the right 
shoulder disability from 30 to 10 percent disabling, and 
notified the veteran of the proposed reduction.

10.  In January 2001, the service-connected right shoulder 
disability was manifested by complaints of stiffness after 
having the right arm abducted and externally rotated during a 
VA examination in October 2000 and by full range of motion of 
the shoulder with mild snapping and popping when the motion 
was carried out.

11.  In July 2001, the right shoulder disability was 
manifested by complaints of more pain after range of motion 
testing during the October 2000 examination; forward 
elevation from 0 to 145 degrees, limited by pain; and 
abduction from 0 to 135 degrees limited by pain.

12.  In January 2002, the service-connected right shoulder 
disability was manifested by complaints of sore shoulders; on 
examination, range of motion of the shoulders was good with 
soreness to pressure.

13.  Records of treatment show that the veteran continued to 
work at the same job he held before the surgery on his right 
shoulder was performed in February 2000, and there were no 
further complaints regarding the right shoulder in 2002 or 
2003.

14.  Following surgery on the right shoulder in February 2000 
and a period of convalescence until May 1, 2000, the 
service-connected right shoulder disability improved to an 
extent that the 30 percent rating was no longer warranted in 
this case under the applicable rating criteria, and that 
improvement has been sustained under the ordinary conditions 
of life and work.


CONCLUSION OF LAW

The reduction of the evaluation of tendonitis of the right 
shoulder with degenerative joint disease from 30 to 10 
percent from May 1, 2002 was proper.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.105(e), (i), 3.344(c), 4.1, 4.2, 
4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5201 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, in this case, the appeal does not arise 
from adjudication of a claim made by the veteran.  Rather it 
arises from a rating reduction by the RO (the "AOJ" in this 
case).  Therefore, it arises from action initiated by the RO, 
not the veteran.  Although this action was initially begun 
before the VCAA was enacted, a rating reduction requires 
compliance with particular notification procedures under the 
law which existed prior to the enactment of the VCAA and 
which, similar to the VCAA, require that specific notice be 
given to the veteran before the adjudication takes place.  
38 C.F.R. § 3.105(e), (i).  Moreover, these procedures 
require that the veteran be given an opportunity to respond 
to the proposed action not only to submit evidence relevant 
to the issue of the reduction but also to request a 
"predetermination" hearing.  The RO complied with these 
notification procedures, and the Board finds that this 
compliance essentially meets the notification requirements of 
VCAA.  Therefore, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

First, the Board finds that the timing of the notice 
requirement was met in this case.  As noted above, the 
regulations governing notice of a proposed reduction, like 
the VCAA, require that notice be given before the 
adjudication, and this was done in this case.  Specifically, 
the veteran was given notice of an initial proposed reduction 
to a noncompensable rating June 2000.  After further 
development of the evidence, the RO reevaluated its proposal 
and decided that the rating reduction was only warranted to 
10 percent, not noncompensable.  Therefore, the veteran was 
provided with another notice of proposed reduction in 
December 2000 before the adjudication which reduced his 
rating in February 2002 from 30 to 10 percent.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has done so by submitting or asking the RO to 
obtain evidence on his behalf, including pertinent private 
and VA medical records.  Therefore, in accordance with 
Pelegrini, the timing of the notice requirement was met in 
this case and to decide the appeal would not be prejudicial 
error to the claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the appellant in June 2000 and 
December 2000 notices of proposed reduction that he may 
submit medical evidence to show that the RO should not make 
the change that it proposed to make in the rating assigned 
for the service-connected right shoulder disability.  The RO 
informed him of the best type of evidence to submit.  The RO 
informed him of his right to a hearing.  In the attached 
rating decisions proposing the reduction, the RO informed the 
veteran of the evidence it had considered in reaching its 
determination and advised him of the rating criteria used to 
evaluate the degree of disability associated with the right 
shoulder disorder.  Although the notice that was provided to 
the appellant did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the proposed reduction in the rating.  In this 
regard, the RO has explained to the veteran in the letters 
and rating decisions proposing the reduction, as well as in 
the rating decision reducing the rating and the statement of 
the case, the reasons for the reduction and the rating 
criteria required for the different levels of disability and, 
in so doing, informed him of the evidence that was needed to 
prevent the reduction.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims or, in 
this case, relevant to the proposed reduction.  Once this has 
been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  As noted above, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

In addition, the duty to assist the appellant also has been 
satisfied in this case.  All evidence relevant to the degree 
of disability of the right shoulder from 1999 to the present 
has been obtained, including three VA examination reports 
pertaining to the right shoulder, private medical reports 
relevant to surgery performed on the right shoulder in 
February 2000, and VA and private outpatient treatment 
records.  In addition to assisting the veteran by providing 
him with three VA examinations in June 1999, October 2000, 
and July 2001, the veteran was afforded the opportunity for a 
predetermination hearing in accordance with regulations 
governing proposed reductions.  38 C.F.R. §§ 3.105(i), 
3.159(c)(4).  VA has also assisted the veteran and his 
representative throughout the course of his appeal by 
providing him with a statement of the case which informed him 
of the laws and regulations relevant to the rating reduction.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Propriety of reduction of evaluation

Background

Service medical records show that in May 1973 the veteran 
complained of pain in the right shoulder and exhibited slight 
tenderness of the right shoulder, although his range of 
motion and x-ray findings were normal.  His service medical 
records also show that the veteran is right handed.  In a 
July 1973 rating decision, service connection was granted for 
tendonitis of the right shoulder, and a noncompensable 
evaluation assigned, from May 26, 1973.  The veteran 
submitted claims for an increased disability rating for his 
right shoulder disability over the years, and those claims 
were denied in final decisions of the RO in June 1983 and 
March 1985 and in final Board decisions in December 1984 and 
February 1987.  In the February 1987 decision, the Board 
noted that clinical evidence pertaining to the right shoulder 
at that time showed no demonstrable tenderness, atrophy or 
loss of motion to warrant a compensable rating.  In an August 
1989 VA examination report pertaining to the knees, the 
examiner noted that the veteran indicated that he had been 
working in the locker room of a country club since 1987.

In June 1999, the veteran claimed an increased rating for the 
right shoulder disorder, and he underwent a VA joints 
examination in September of that year which showed that the 
service-connected right shoulder disability was manifested by 
range of motion testing reflecting flexion from 0 to 30 
degrees with pain and abduction from 0 to 70 degrees with 
much pain at 70 degrees.  The examiner also noted that there 
were obvious gestures of pain caused by motion of the 
shoulder in all planes and obvious weakness in the muscle 
joint of the shoulder.  The diagnosis was degenerative 
osteoarthritis of both shoulders.  In a January 2000 addendum 
to the examination report requested by the RO, the examiner 
rendered the opinion that the diagnosis of degenerative joint 
disease in the right shoulder causing pain with range of 
motion was as likely as not related to the service-connected 
tendonitis.  (Degenerative joint disease is osteoarthritis.  
Dorland's Illustrated Medical Dictionary 481 (28th ed. 
1994)).  

Based on the VA examiner's opinion and findings on 
examination, the RO, in a February 2000 rating decision, 
recharacterized the service-connected right shoulder 
disability as tendonitis with degenerative joint disease, and 
granted an increased disability rating from noncompensable to 
30 percent from June 1999.  The veteran did not appeal this 
decision to the Board, and it is final.  38 U.S.C.A. 
§ 7105(c).

A few days before the February 2000 rating decision was 
issued, additional medical records were received by the RO 
but not reviewed in connection with the decision.  These 
records showed that the veteran underwent arthroscopic 
surgery, specifically, decompression of the right shoulder 
and resection of the distal clavicle, at a private facility 
in February 2000.  The surgery report reflected that the pre-
operative and post-operative diagnoses were impingement of 
the right shoulder with possible cuff tear with arthritis of 
the acromioclavicular joint.  Private reports dated after the 
February 2000 surgery reflected that the service-connected 
right shoulder disability in February and March 2000 was 
manifested by excellent motion of the right shoulder with no 
significant discomfort with resisted abduction.  The private 
doctor who performed the surgery noted in March 2000 that he 
had no problem with the veteran going back to work prior to a 
mid-April follow-up appointment if the veteran felt up to it.

Based on review of this evidence, the RO, in a May 2000 
rating decision, granted a temporary total disability rating 
from the date of the surgery, February 3, 2000, to the first 
day of the month after the month when the evidence showed 
that the period of convalescence was expected to end and the 
veteran could return to work, i.e., May 1, 2000.  See 
38 C.F.R. § 4.30.  Effective May 1, 2000, the RO restored the 
30 percent schedular disability rating.  In addition, the RO 
proposed, based on the reports from the private physician, to 
reduce the veteran's rating from 30 percent to 
noncompensable.  The veteran was notified of this proposed 
reduction in a letter, dated in June 2000, which accompanied 
a copy of the May 2000 rating decision.

In July 2000, the RO received a statement from the veteran 
objecting to the proposed reduction of his schedular 
disability rating.  He contended that since the surgery his 
range of motion was better but that the tendonitis and the 
degenerative joint disease were still there and getting 
worse.  Because of the veteran's objections, the RO deferred 
the reduction of the rating in an August 2000 rating decision 
pending a VA examination.

A VA examination of the joints was performed in October 2000.  
The examination report reflected a diagnosis of degenerative 
arthritis of both shoulder girdles.  The report concerning x-
rays of both shoulders taken for the examination cited 
evidence that the distal clavicle of each shoulder had been 
removed since September 1999, when x-rays were previously 
taken, and that the acromioclavicular space on each side had 
widened as a result.  The examiner indicated that physical 
examination disclosed no swelling of the shoulder girdles.  
Findings on examination also reflected that the right 
shoulder disability was manifested by range of flexion 
("anterior extension") up to 162 degrees with complaints of 
slight pain in the right shoulder girdle beyond that point; 
and limited abduction to 142 degrees.  The examiner noted 
that the veteran provided a history of having undergone 
surgeries on his right and left shoulders in February and 
March 2000, respectively, and that he suggested that his 
shoulders, although still mildly stiff, improved after 
surgery to the extent that he could play golf without their 
becoming more stiff.

In a December 2000 rating decision issued on January 4, 2001, 
the RO proposed to reduce the evaluation of the right 
shoulder disability from 30 to 10 percent disabling, and 
notified the veteran of the proposed reduction.  In reply to 
this, the veteran submitted to the RO a statement, dated 
January 15, 2001, in which he contended that, during the 
October 2000 VA examination, the examiner lifted his arm 
until it hurt and that it was possible that the examiner 
reinjured his shoulder.  In February 2001, the RO received a 
statement from the veteran indicating that additional private 
evidence should be obtained which may be relevant to the 
right shoulder.

In April 2001, the RO obtained additional VA outpatient 
records and private medical records.  The VA records showed 
that, from March to May 2000, the veteran underwent a course 
of physical therapy with VA, the goal of which was to get his 
shoulders back in shape so that he could play golf again and 
to reduce pain which he described as 4/10 in the right 
shoulder.  Reports of these therapy sessions showed that in 
March 2000 active range of flexion in the right shoulder was 
to 108 degrees and active range of abduction was to 94 
degrees.  In April 2000, right shoulder flexion was to 140 
degrees, abduction was to 94 degrees, and the veteran 
reported no pain, just soreness and stiffness.  In May 2000, 
flexion was to 140 degrees, abduction was to 117 degrees, and 
the veteran reported that he was doing great, had no pain, 
and had played 18 holes of golf the previous Monday for the 
first time in two years with only a little stiffness in both 
shoulders.

A November 2000 VA outpatient record reflected complaints of 
more pain and decreased range of motion in the right shoulder 
since having completed physical therapy in May.  Examination 
findings showed abduction of the right shoulder to 120 
degrees with pain at that point.

A January 23, 2001, report from the private doctor who 
performed the surgery on the right shoulder reflected that 
the veteran reported stiffness after having the right arm 
abducted and externally rotated during a VA examination in 
October 2000.  The doctor noted full range of motion of the 
right shoulder on examination with mild snapping and popping 
when the motion was carried out.

In July 2001, another VA examination was conducted.  The 
report reflected that the veteran provided a history of 
having more pain in the right shoulder after range of motion 
testing during the October 2000 examination.  The examiner 
noted forward elevation from 0 to 145 degrees, limited by 
pain, and abduction from 0 to 135 degrees limited by pain.  
X-ray findings pertaining to the right shoulder disclosed a 
widening of the acromioclavicular joint secondary to the 
previous surgery, a glenhumeral joint that was normal in 
appearance (the humeral head in normal position in relation 
to the glenoid process of the scapula), and the absence of 
soft tissue calcifications.  The VA examiner's diagnosis was 
"[d]egenerative joint disease" with "some slight worsening 
of his condition, which is part of the progressive nature of 
degenerative joint disease."

VA medical records dated from December 2000 to September 2003 
do not describe ongoing treatment particularly for the right 
shoulder.  Rather, they show that the veteran sought medical 
attention intermittently for pain of his joints in general.  
A December 2001 note indicates that the veteran related that 
he had experienced pain in his joints for the past week and 
stated that his prescribed pain medication had not helped 
him.  A January 2002 rheumatology note reflected that he 
complained of "sore shoulders, knees, hands/fingers, low 
back, and leg" and had been seen at the clinic last in 1997 
for osteoarthritis.  The note indicated that the veteran's 
"shoulder" - - it does not say whether the right or the 
left - - exhibited "good [range of motion]" during the 
visit although "sore to pressure."  The note showed that 
the evaluation primarily concerned the veteran's arthritic 
left knee and also reflected that the veteran said that he 
was running a locker room at a golf course and described his 
general joint pain as being worse at the end of the day, not 
very bad first thing in the morning, and not very bad during 
the day as long as he kept moving.

In a February 2002 rating decision, the rating of the right 
shoulder disability was reduced from 30 to 10 percent from 
May 1, 2002.  As a result of the rating reduction, the 
veteran's compensation payments were reduced.

Analysis

The issue on appeal is the propriety of the reduction of the 
rating of tendonitis of the right shoulder with degenerative 
joint disease from 30 to 10 percent effective 
May 1, 2002.  VA regulations provide that certain procedures 
must be followed before a disability rating may be reduced.  
38 C.F.R. § 3.105(e), (i).

Where action by the rating agency would result in the 
reduction or discontinuance of compensation payments, section 
3.105(e) requires that a rating initially proposing the 
reduction or discontinuance be prepared setting out all 
material facts and reasons for the proposed action.  The 
regulation requires that the beneficiary of the compensation 
payments be notified at his or her latest address of record 
of the contemplated action, furnished detailed reasons 
therefor, and be given 60 days from the date of the notice 
for the presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level.  38 C.F.R. § 3.105(e).

Furthermore, section 3.105(i) requires that the veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  38 C.F.R. § 3.105(i).  Section 3.105 directs that 
unless otherwise provided by the subsection 3.105(i), final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, the Board finds that the RO complied with the 
procedural requirements of section 3.105 applying to 
reduction of the rating in concern.  The veteran was given 
the required notice of the proposed reduction, and the notice 
was sent to his last current address of record.  The veteran 
was given the required notice of his right to a 
predetermination hearing.  He did not request such a hearing.  
The rating reduction was not made effective before the last 
day of the month in which a 60-day period from the date of 
notice to him of the final rating decision reducing his 
rating expired.  

In addition, the Board finds that the veteran was notified in 
the rating decision proposing the reduction and in the 
statement of the case of the laws and regulations which 
pertained to the reduction including the appropriate rating 
criteria under which the degree of disability of his right 
shoulder was evaluated.  38 C.F.R. § 4.1, 4.7, 4.10, 4.3, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5003, 5201.  
Although the RO did not specifically note that, in order to 
justify the reduction in rating, the evidence must show not 
only improvement in accordance with the relevant rating 
criteria but also that that improvement in the disability 
"actually reflects an improvement in the veteran's ability 
to function under the ordinary conditions of life and work", 
the Board notes first that the RO did provide the veteran 
with notice of the regulations from which this determination 
is derived, including 4.10, and second, the Board, in 
deciding an issue on appeal, may address arguments, 
subissues, statutes, regulations, and analyses by reviewing 
courts which have not been considered by the RO if the 
claimant will not be prejudiced by such consideration by the 
Board.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); 
38 C.F.R. § 4.10; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993);  VAOPGCPREC 16-92 at para. 12 (July 24, 1992).  In 
this regard, if the appellant has raised an argument to the 
Board relevant to the applicability of a law or regulation or 
a court analysis, it is unlikely that he could be prejudiced 
if the Board addressed the matter.  An exception would exist 
when additional factual development is required to assess the 
validity of the appellant's assertion.  VAOPGCPREC 16-92 at 
para. 16.  
In this case, the veteran demonstrated an awareness that the 
improvement in the disability required for a reduction to be 
proper includes "an improvement in the veteran's ability to 
function under the ordinary conditions of life and work", 
and he has had the opportunity during the course of the 
appeal to submit evidence, argument, and testimony on the 
subject.  Specifically, in his substantive appeal, he 
contended that he felt that the limitation of motion of his 
arm affected his ability to do his job.  In this regard, he 
essentially raised the argument or suggested that the 
improvement in the range of motion of his right shoulder, 
which he acknowledged in a statement in July 2000 was 
"better" since the surgery was performed in February 2000, 
did not reflect improvement in his ability to function under 
the ordinary conditions of life and work.  As noted in the 
Board's decision on the reduction below, evidence in the 
record sufficiently addresses this issue and no additional 
factual development is required to assess the validity of the 
appellant's assertion.  The veteran has not been prejudiced 
in his ability to advance this or any other element or 
subissue involved in his appeal of the rating reduction.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's addressing this argument or 
subissue of the reduction issue below.  VAOPGCPREC 16-92 at 
para. 16.  

The issue in this case, then, is whether the reduction in the 
evaluation for service-connected tendonitis of the right 
shoulder with degenerative joint disease from 30 percent to 
10 percent was justified by the evidence.  Specific legal 
standards govern this question.

When a disability rating has been in effect for five years or 
more, additional protections against reduction are afforded 
for such a rating.  Specifically, certain requirements set 
forth in VA regulations must be met before that rating may be 
reduced.  38 C.F.R. § 3.344(a), (c); see Brown, 5 Vet. App. 
at 417 (five-year period measured from effective date of 
award at issue).  However, the evaluation reduced in this 
case was not in effect for five years as of the date of the 
reduction.  Rather, the rating of 30 percent was in effect 
from June 3, 1999, to May 1, 2002, the effective date of the 
reduction.  See Brown, 5 Vet. App. at 417.  Therefore, the 
standard in section 3.344 need not be applied to evaluate the 
propriety of the rating reduction in this case.
Nevertheless, in any rating reduction case, including those 
involving a disability rating that has not been in effect for 
five years or more prior to the date of reduction, the Board 
is required to comply with certain VA regulations applying to 
all rating reductions.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.13.  Specifically, in any rating reduction case, VA must 
ascertain "whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based on thorough examinations."  Brown, 5 
Vet. App. at 421.  Furthermore, "in any rating-reduction 
case not only must it be determined that an improvement in a 
disability has actually occurred but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work."  Brown, 5 Vet. App. at 421; see 38 C.F.R. § 4.10.  

The standard of proof governing the determination whether the 
reduction of a disability rating is warranted is that 
applying to any claim of entitlement to VA benefits:  the 
claim must be resolved in favor of the claimant unless a 
preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b); Brown, 5 Vet. App. at 421.  When after 
a careful review of all available and assembled data a 
reasonable doubt arises regarding the degree of disability, 
such reasonable doubt must be resolved in favor of the 
claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  
Thus, VA is required to establish by a preponderance of the 
evidence that a rating reduction is warranted.

When the evidence of record in a rating reduction case shows 
that the disability is accompanied by pain, VA's decision 
must assess the effect of pain on the ability of the veteran 
to function at work and in everyday life.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 590, 592-95 (1991).  This 
assessment should be based on appropriate and probative 
medical evidence in the form of either a VA examination or 
other evidence if, in the case of evidence other than a VA 
examination, the reduction was justified by the "'entire 
evidence of record.'"  Faust v. West, 13 Vet. App. 342, 349-
50 (2000) (citing and quoting 38 U.S.C.A. § 7104(a) and also 
citing and quoting 38 C.F.R. § 19.7(a) (1999) (requiring that 
a BVA decision be "based on a review of the entire 
record")).  VA is not precluded from resolving the issue 
whether a rating reduction is proper by considering probative 
non-medical evidence.  Faust, 13 Vet. App. at 349-50.  Thus, 
in considering whether to reduce a rating that has been in 
effect for less than five years, VA must consider both 
whether the disability has improved under the applicable 
rating criteria for evaluating that disability for VA rating 
purposes and whether that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work."  Brown, 5 Vet. App. 
at 421.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  Consideration of the 
medical history of the severity of a disability is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2, Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, while the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Cf. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (noting that, where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern).

Limitation of motion of the arm is evaluated under criteria 
in the VA Schedule for Rating Disabilities under Diagnostic 
Code 5207.  When the major extremity is involved, a rating of 
20 percent is warranted when motion is limited to the 
shoulder level, a rating of 30 percent is warranted when 
motion is limited to midway between the side of the body and 
the shoulder level, and a rating of 40 percent evaluation is 
warranted when motion from the side is limited to 25 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5201; see also 38 C.F.R. 
§ 4.71, Plate I.  (The service medical records in this case 
show that the veteran is right handed, and therefore his 
major arm is the right arm.).  For VA rating purposes, when 
the arm is at the side it is considered to be at 0 degrees 
and when it is raised to shoulder level it is at 90 degrees 
from the body.  38 C.F.R. § 4.71, Plate I; see also Mariano 
v. Principi, 17 Vet. App. 305, 317-18 (2003) (noting that 
criteria under Diagnostic Code 5201 do not explicitly refer 
to any specific type of range of motion measurement, such as 
abduction, as is referred to under Diagnostic Code 5200, and 
remanding for VA to decide whether limitation of motion for 
purposes of establishing a certain rating requires limitation 
in all planes or limitation in any one plane).  

Degenerative arthritis (and tendonitis rated analogously to 
bursitis under Diagnostic Code 5019) is evaluated under 
criteria under Diagnostic Code 5003 in the VA Schedule for 
Rating Disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5019.  These criteria provide, in pertinent part, that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a 10 percent rating may be assigned.  

The evidence in this case shows that range of motion of the 
right shoulder improved after the veteran underwent surgery 
on the shoulder in February 2000.  Specifically, in June 
1999, before the veteran underwent surgery on his right 
shoulder in February 2000, the right shoulder disability was 
manifested by flexion from 0 to 30 degrees with pain and 
abduction from 0 to 70 degrees with much pain at 70 degrees.  
In contrast, all medical evidence dated after the surgery 
shows that that range of motion of the right arm was 
consistently above shoulder level or 90 degrees.  For 
example, the reports of VA physical therapy sessions dating 
from March to May 2000, show active range of flexion to 108 
degrees and active range of abduction to 94 degrees in March; 
flexion to 140 degrees and abduction to 94 degrees in April; 
and flexion to 140 degrees and, abduction to 117 degrees in 
May 2000.  In addition, these reports also demonstrate a 
great reduction in pain in the shoulder as compared to the 
September 1999 VA examiner's findings obvious gestures of 
pain caused by motion of the shoulder.  By contrast, the 
March to May 2000 VA outpatient reports showed that the 
veteran reported doing great, having no pain, just soreness 
and stiffness, and having played 18 holes of golf for the 
first time in two years with only a little stiffness in both 
shoulders.
Even though complaints of pain increased beginning in 
November 2000, range of motion remained above 90 degrees.  
The October 2000 VA examination report reflected flexion 
("anterior extension") up to 162 degrees with complaints of 
slight pain beyond that point, and abduction to 142 degrees.  
The November 2000 VA outpatient record reflected abduction of 
the right shoulder to 120 degrees with pain at that point.  
In January 2001, the private doctor who performed the surgery 
on the right shoulder noted full range of motion of the 
shoulder with mild snapping and popping when the motion was 
carried out, and the July 2001 VA examiner noted forward 
elevation from 0 to 145 degrees, limited by pain, and 
abduction from 0 to 135 degrees limited by pain.  As late as 
the January 2002 VA outpatient report, range of motion of the 
shoulders was described as "good" with soreness to 
pressure.

Thus, the evidence pertaining to the right shoulder after the 
surgery was performed indicated an improvement in range of 
motion of the arm that, under the rating criteria for 
limitation of motion of the arm, no longer warranted a 30 
percent rating but now warranted a noncompensable rating 
because all the evidence showed that the veteran could raise 
his arm more than 90 degrees or above shoulder level.  
Moreover, the Board finds the evidence of this improvement 
particularly probative of the extent of improvement in range 
of motion because the examiners considered and noted their 
findings as to the effect of pain on range of motion, most 
examiners indicating the degree at which pain began.  
Although a compensable rating was not warranted under the 
criteria for evaluating limitation of motion of the arm, a 10 
percent rating could be assigned under the criteria for 
rating arthritis because these criteria provide that when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 10 
percent rating may be assigned under Diagnostic Code 5003.  
Thus, based on the evidence noted and for the reasons 
articulated above, the Board concludes that improvement in 
the severity of the right shoulder disability following the 
surgery on the right shoulder in February 2000 was shown by a 
preponderance of the evidence in this case, and in this 
regard the reduction of the rating from 30 to 10 percent 
under the applicable rating criteria was proper.  

With regard to whether the improvement reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of daily life, including employment, the 
Board concludes that the preponderance of the evidence 
demonstrates such an improvement.  38 C.F.R. § 4.2; Brown, 5 
Vet. App. at 421.  First, after a period of convalescence 
until mid-April 2000 following surgery, the veteran was 
considered by the private physician ready to return to work.  
Moreover, records of treatment show that, the veteran 
continued to work at the same job he held before the surgery 
on his right shoulder was performed in February 2000, i.e., 
in the locker room at a country club golf course.  Second, 
with regard to other ordinary conditions of daily life, the 
records show that the veteran achieved his goal during 
physical therapy from March to May 2000 of being able to play 
golf again and he reported playing 18 holes for the first 
time in two years with only some stiffness afterwards.  
Finally, the evidence of record shows that, after complaining 
of sore shoulders in January 2002, there were no further 
complaints regarding the right shoulder in 2002 or 2003.  
Thus, the absence of evidence of complaints of right shoulder 
disability is also evidence of improvement in the condition 
of the shoulder.  

Concerning the veteran's complaints of increased pain which 
he suggested may have resulted from a reinjury by the range 
of motion testing performed by the VA examiner in October 
2000, the Board assigns less probative weight to the 
veteran's statement than it does to the medical evidence of 
record in this case because the veteran only made these 
statements after being notified in January 2001 of the RO's 
proposal to reduce his rating from 30 percent to 10 percent.  
Cf. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting 
that, although interest in the outcome of a proceeding does 
not affect the competency to testify, it may affect the 
credibility of testimony).  Moreover, both VA examiners and 
the private physician considered his complaints of increased 
pain after the October 2000 range of motion testing and their 
findings still show improvement in range of motion, even with 
consideration of pain, to an extent warranted by the 
reduction to 10 percent.

Thus, for these reasons, the Board finds that, following 
surgery on the right shoulder in February 2000 and a period 
of convalescence until May 1, 2000, the service-connected 
right shoulder disability improved to an extent that the 30 
percent rating was no longer warranted in this case under the 
applicable rating criteria, and that improvement has been 
sustained under the ordinary conditions of life and work.  
Accordingly, the Board concludes that the reduction of the 
evaluation of tendonitis of the right shoulder with 
degenerative joint disease from 30 to 10 percent from May 1, 
2002 was proper.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.105(e), 
(i), 4.1, 4.2, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5201.


ORDER

Restoration of the evaluation of 30 percent for tendonitis of 
the right shoulder with degenerative joint disease is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


